         Case 8:19-cr-00061-JVS Document 121 Filed 03/21/20 Page 1 of 3 Page ID #:2219

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                       Date     March 21, 2020


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                         Not Present                               Not Present
            Deputy Clerk                       Court Reporter/Recorder                 Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond      Attorneys for Defendants:     Present App. Ret.

Michael John Avenatti                              NOT    X            Dean Steward                      NOT            X



 Proceedings:        [IN CHAMBERS] Minute Order Denying Ex Parte Application
                                   for Reconsideration of Bail

             On January 14, 2020, the Court signed a warrant for the arrest of defendant
Michael Avenatti (“Avenatti”). (Docket No. 75.) A bail revocation hearing was conducted the
following day. (Docket No.94.) The Court found probable cause, based on the voluminous
evidence presented, that Avenatti had committed federal and state crimes. (Id., pp. 36-37.) The
Court found that he had failed to rebut the presumption under 18 U.S.C. § 3148(b) that he was a
danger to the community. Specifically, the Court found that Avenatti was an “ongoing danger,”
and that the danger was “real and palpable.” (Id., p. 37.) The Court ordered Avenatti
remanded.

       On appeal from that Order, the Ninth Circuit held that the this Court had correctly found
that the Government had shown probable cause with regard to the commission of crimes, and
that this Court had correctly found that Avenatti had not rebutted the presumption that he was a
danger to the community.1 United States v. Avenatti, United States Circuit Court of Appeals for
the Ninth Circuit, No. 20-50017, Mar. 6, 2020, p. 2. The Ninth Circuit affirmed. (Id.)

                     Avenatti has applied for reconsideration of the Court’s decision to remand him to


                     1
                “The district court also correctly found that appellant failed to rebut the
         presumption that ‘no condition or combination of conditions will assure . . . the
         safety of . . . the community.’ 18 U.S.C. § 3148.”
CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                      Page 1 of 3
         Case 8:19-cr-00061-JVS Document 121 Filed 03/21/20 Page 2 of 3 Page ID #:2220

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                        CRIMINAL MINUTES - GENERAL


custody. (Docket No.117.) Upon preliminary review, the Court requested a further evidentiary
showing concerning key factual assertions in the application (Docket No. 118), and Avenatti
responded (Docket No. 119). The Government has filed an opposition. (Docket No. 120.)

              There is no basis to reconsider the Court’s earlier determination that Avenatti is a
danger to the community. Unlike the situation in United States v. Stephens, United States
District Court for the Southern District of New York, No. 5-cr-95, Mar. 19, 2020, p. 2, nothing
has been presented to “undermine[]” the Court’s initial conclusion. Indeed, subsequent events,
namely, his conviction on three felony counts in the New York Extortion trial, confirm the
Court’s earlier conclusion. The additional terms for release which Avenatti now proposes were
in fact raised at the revocation hearing. (Docket No. 94, pp. 29, 35-36.)

              Avenatti also asserts that he should be released under the term of 18 U.S.C. § 3142
(i). The statute provides in part:

                The judicial officer may, by subsequent order, permit the temporary release of the
                person, in the custody of a United States marshal or another appropriate person, to
                the extent that the judicial officer determines such release to be necessary for
                preparation of the person's defense or for another compelling reason.

(Emphasis supplied.) Avenatti’s request is not limited to a temporary release, but rather for full
bail. Moreover, he offers no specifics with regard to whose “custody” he would be released.

              The Court is mindful of the Covid 19 pandemic. The Court accepts Avenatti’s
showing that the had pneumonia about six months ago. (Docket No. 119-2, 119-3.) However,
there is no showing that his cell mate was infected by the virus, and there have been no reported
cases of Covid 19 at the New York MCC.2 As the Government points out, much of Avenatti’s
criticism about the facility relate to a different facility in Brooklyn. (See Opposition, p. 10.)
There is no basis to release Avenatti on medical grounds. United States v. Birbragher, 2008
WL 1883504 at *2 (N.D. Iowa Apr. 25, 2008). The Bureau of Prisons and MCC specifically
have taken substantial steps to mitigate the effects of the pandemic.3 MCC has moved “at risk”
prisoners, which presumably includes Avenatti, to a separate unit. (André Decl. Ex. A., p. 2.)

                While trial in this matter is scheduled for May 19, 2020, there will likely be an


                2
                  BOP COVID-19 Coronavirus Disease Resource, available at
         https://www.bop.gov/coronavirus/index.jsp.
                3
                 Id.; André Decl., Ex. A.
CR-11 (10/08)                               CRIMINAL MINUTES - GENERAL                         Page 2 of 3
         Case 8:19-cr-00061-JVS Document 121 Filed 03/21/20 Page 3 of 3 Page ID #:2221

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                     CRIMINAL MINUTES - GENERAL


immediate request for a postponement. However, the fact of the matter is that no jury trial will
be conducted until conditions in the Central District normalize. Notwithstanding any current
limitations on attorney visits, there will be an adequate opportunity to prepare once conditions
normalize.

                For all of the foregoing reasons, the application is denied.




                                                                                          :   0

                                                         Initials of Deputy Clerk   lmb




CR-11 (10/08)                           CRIMINAL MINUTES - GENERAL                                Page 3 of 3
